ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 09/21/20.  
Election
2)	Acknowledgment is made of Applicants’ election filed 09/13/21 in response to the restriction and the species election requirement mailed 07/14/21. Applicants have elected invention III without traverse. 
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Na Xu via a telephonic communication.  See the attached Interview Summary.  
	The instant application has been amended as indicated below.
	(a)	Claims 1-12 are canceled.
	(b)	New claims 13-20 are added as set forth below:
--Claim 13 (New). A method of preparing a pharmaceutical composition or a fermented food or beverage product, said method comprising using a microbial preparation comprising >106 CFU/mL of isolated live Lactobacillus plantarum (L. plantarum) CCFM1019 deposited on 11 February 2018 at the Guangdong Microbial Culture Collection Center (GDMCC), Guangdong Institute of Microbiology, Guangzhou, with the accession number GDMCC 60333.
Claim 14 (New). The method of claim 13, wherein the L. plantarum CCFM1019 is resistant to gastric acid and bile salts. 
Claim 15 (New). The method of claim 13, wherein the L. plantarum CCFM1019 has the capacity to adsorb bis(2-ethyl hexyl) phthalate (DEHP) plasticizer, mono(2-ethyl hexyl) phthalate (MEHP) plasticizer, and metabolites thereof and to promote fecal excretion of DEHP and MEHP plasticizers and metabolites thereof.
Claim 16 (New). The method of claim 13, wherein the microbial preparation is a bacterial suspension comprising the L. plantarum CCFM1019 and a sucrose solution.

Claim 18 (New). The method of claim 13, wherein the fermented food or beverage product is a dairy product, bean product, fruit product, or vegetable product. 
Claim 19 (New). The method of claim 18, wherein the dairy product comprises milk, sour cream, or cheese.
Claim 20 (New). The method of claim 18, wherein the vegetable product comprises cucumber, carrot, beet, celery, or cabbage.--
Status of Claims
4)	Claims 1, 5 and 7-12 have been amended via the preliminary amendment filed 09/21/20.
	Claims 1-12 are canceled via this Examiner’s amendment.
	New claims 13-20 are added via this Examiner’s amendment.
	The examination has been extended to the fruit product, bean product, cucumber, carrot, beet, celery, cabbage, comprises milk, sour cream, and cheese species.
Claims 13-20 are pending and are under examination.
Information Disclosure Statement
5)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 10/16/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 09/14/20.
Priority
7)	The instant AIA  application, filed 09/14/2020, is a continuation of the PCT application PCT/CN2018/079154 filed 03/15/2018. 
Reason(s) for Allowance
8)    	The following is an Examiner's statement of reasons for allowance:
	The claimed method of preparing a pharmaceutical composition or a fermented food or beverage product comprising using a microbial preparation comprising >106 CFU/mL of isolated live Lactobacillus plantarum (L. plantarum) CCFM1019 deposited with the accession number GDMCC 60333, is free of prior art. The claims satisfy the provisions of 35 U.S.C § 112(a), 112(b) and 101. Accordingly, the instant claims are allowed.
Conclusion
9)	Claims 13-20, now renumbered as claims 1-8 respectively, are allowed.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 

Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


November, 2021